Citation Nr: 1526930	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral corns and calluses of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral corns and calluses of the feet, and assigned a noncompensable evaluation for that disability, effective from October 30, 2012.

The Veteran and his spouse testified at a hearing before the undersigned in May 2014; a transcript of that hearing is associated with the claims file.

The last VA treatment records in the claims file are from August 2013.  At his May 2014 hearing, the Veteran indicated that he was treated by a VA podiatrist monthly in order to shave/trim his corns and calluses.  Thus, it appears that there are outstanding VA treatment records.  A remand is necessary in order to obtain those records, as well as any outstanding private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's bilateral corns and calluses have been evaluated under Diagnostic Code 7899-7820, which redirects the rater to Diagnostic Codes 7800-7806, for skin disabilities.  The last VA examination of his bilateral feet was in August 2013, and the Board notes that no discussion of the criteria for rating skin disabilities was completed at that time.  Moreover, it does not appear that the examiner contemplated Diagnostic Code 5284 during that examination.  Thus, the Board finds that the August 2013 VA examination is inadequate for rating purposes at this time.  A remand in order to obtain another adequate VA examination so that the Board may appropriately assess the current severity of the Veteran's bilateral corns and calluses of the feet.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Buffalo VA Medical Center, or any other VA medical facility where the Veteran may have received treatment, since August 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his foot disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination in order to determine the current severity of his corns and calluses of his feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to range of motion, any ankylosis, and any other symptomatology associated with the Veteran's bilateral corns and calluses.  

The examiner should take into account the pain (and other symptoms) experienced by the Veteran and specifically address whether such symptomatology amounts to a slight, moderate, moderately severe, or severe foot disability.  This assessment should be made with regard to each foot.

The examiner should additionally address the noted skin rating criteria as well, including whether the Veteran's corns and calluses cause scarring that is deep and nonlinear or superficial and nonlinear; if so, then the examiner should indicate the area of those scars.  The examiner should additionally note the number of scars due to his corns and calluses of the feet that are unstable or painful.  Finally, the examiner should address the body area by his bilateral corns and calluses, and indicate whether and how often the Veteran uses any systemic therapy to treat corns or calluses.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction (AOJ) should review the claims file and readjudicate the Veteran's claim for a higher evaluation for the Veteran's corns and calluses of the feet.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The Veteran should be informed that the undersigned will no longer be in the Board's employ by the time action is taken on this remand.  Consequently, he should be told of his right to have another Board hearing.  If he elects another hearing, it should be scheduled by the AOJ.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

